Case: 18-11465      Document: 00515126344        Page: 1     Date Filed: 09/20/2019




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                   United States Court of Appeals

                                   No. 18-11465
                                                                            Fifth Circuit

                                                                          FILED
                                 Summary Calendar                 September 20, 2019
                                                                     Lyle W. Cayce
                                                                          Clerk


UNITED STATES OF AMERICA,

                                                Plaintiff−Appellee,

versus

MELISSA ANN CASTILLO,

                                                Defendant−Appellant.




                   Appeal from the United States District Court
                        for the Northern District of Texas
                                 No. 5:15-CR-17-5




Before DAVIS, SMITH, and HIGGINSON, Circuit Judges.
PER CURIAM: *

      Melissa Castillo appeals the sentence imposed upon the revocation of her



      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 18-11465     Document: 00515126344      Page: 2   Date Filed: 09/20/2019


                                  No. 18-11465

supervised release (“SR”) after her guilty-plea conviction of uttering and pos-
sessing counterfeit securities and aiding and abetting. She contends that the
special condition of SR that requires her total abstinence from the use of alco-
hol is plainly unreasonable. As a preliminary matter, we decline the govern-
ment’s suggestion that Castillo’s argument is not ripe for review, given that
the abstinence condition that she challenges on appeal is patently mandatory
and contains no discretionary language.          See United States v. Magana,
837 F.3d 457, 459 (5th Cir. 2016).

      We review Castillo’s challenge to the abstinence condition for plain error.
See United States v. Peltier, 505 F.3d 389, 391-92 (5th Cir. 2007). Under plain-
error review, Castillo must show a forfeited legal error that was “clear or
obvious, rather than subject to reasonable dispute,” and that affected her sub-
stantial rights. See Puckett v. United States, 556 U.S. 129, 135 (2009). If she
does so, this court would have the discretion to correct the error if it seriously
affected the integrity, fairness, or public reputation of judicial proceedings. Id.

      The district court has wide discretion to impose any special condition of
SR it considers appropriate. See United States v. Ferguson, 369 F.3d 847, 852
(5th Cir. 2004). Given Castillo’s documented substance abuse, whether the
court erred in imposing the alcohol abstinence condition is subject to reasona-
ble dispute. Accordingly, even if the court erred, any error is not clear or
obvious. See Puckett, 556 U.S. at 135.

      AFFIRMED.




                                         2